Burr, J.';
I concur with Mr. Justice Carr. The vital question in this case is whether previous chastity is a material fact, misrepresentation as to which will justify the annulment of a consummated marriage on the ground of fraud. While it may be unfortunate that a man or *464a woman finds,.after the contract of marriage has been consummated, that the -ether' party to the relation has at some time previously been guilty ,of a lapse from virtue, that fact alone would not justify disturbing the status: which then exists in which the public as well as the parties are entitled to consideration. .(See Svenson v. Svenson, 178 N. Y. 54.) The consequences of the doctrine suggested by. Mr. Justice Jehks are far reaching. The relations between parties' to a marriage contract antecedent to the contract itself are certainly relations of trust and confidence^ (Page v. Horne, 11 Beav. 227; Cobbett v. Brock, 20 id. 524.) When such relations exist, it is not enough to. keep silence with regard to facts material to the contract about to be made, or to make no false statements'respecting the same. The affirmative duty exists of making a full and complete disclosure if the contract is to be sustained. If previous chastity is a fact material to the marriage contract, 'then it is not enough that the party about to enter into that contract should refrain from making any false affirmation with regard to it; the duty would- devolve upon such person to make a full.and free disclosure with regard to previous habit of life. So far as the law regards chastity, it makes no distinction between the sexes. In the' fortim of good morals the law of personal purity is the same for the man and the woman. Unfortunately it is the common impression that man is the more frequent transgressor. If I am right in my premises, may it not be. that in many instances, when the parties have wearied of the marriage bonds, although the contract has been ■ consummated and for many years and during its entire.continuance, no false step has been taken, actions to annul such marriages may be successfully maintained, notwithstanding no active deception has'. been 'practiced, solely because some youthful transgression'was not disclosed?
I think that the judgment should be affirmed.
Judgment reversed' and new trial granted.